Citation Nr: 1236335	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ear hearing loss.  

2.  Entitlement to service connection for a right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 30, 2009 to March 13, 2009.

5.  Entitlement to an increased evaluation for posttraumatic stress disorder evaluated as 50 percent disabling.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2011, a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to a rating in excess of 50 percent for PTSD from March 13, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1992 rating decision VA denied entitlement to service connection for a left ear hearing loss.  

2.  Evidence associated with the record since the March 1992 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left ear hearing loss. 

3.  For the period from January 30, 2009 to March 12, 2009, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  It was not manifested by occupational and social impairment with deficiencies in most areas. 


CONCLUSIONS OF LAW

1.  The March 1992 rating decision is final.  38 U.S.C.A. § 7104 (West 2002). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ear hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  For the period prior from January 30, 2009, to March 12, 2009, the criteria for a 50 percent evaluation, but no higher evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Given the outcome detailed below concerning the Veteran's claim to reopen, an assessment of VA's duties under the VCAA is not necessary.    

Concerning the claim for increase for PTSD prior to March 13, 2009, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was readjudicated in March 2010.   

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims herein decided.  There is no evidence that additional records have yet to be requested or that additional examinations are in order.  

II.  Analysis

A.  Claim to Reopen  

In a March 1992 rating decision VA denied entitlement to service connection for a left ear hearing loss, finding that the service treatment records were completely negative as to any complaint of or treatment for left ear hearing loss.  The March 1992 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Under 38 U.S.C.A. § 5108 , however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record at the time of the March 1992 rating decision primarily consisted of the Veteran's service treatment records.  These records do not show any findings of hearing loss.  

Evidence received since the March 1992 denial includes the statements and testimony from the Veteran and VA audiological records.  

In a November 1992 statement, the Veteran indicated that he had a left ear hearing loss that he believed was caused by his time in service.  He noted that he was exposed to gunfire and loud noises for three years, especially during his time in Vietnam when he was exposed to small arms and heavy artillery fire.  

At a January 2008 VA audiology evaluation, the Veteran indicated that his hearing seemed to be getting worse and that he experienced problems hearing in numerous daily life situations.  He reported a significant history of military noise exposure.    He also reported tinnitus in both ears, which was constant and had begun about 10 years prior.  Results of an audiological evaluation showed mild to moderate sensorineural hearing loss in the right ear and a mild to moderately-severe sensorineural hearing loss in the left ear.  In February 2008, the Veteran was fitted for hearing aids.  

In a January 2009 statement, the Veteran reported that after service, he had worked as a self-employed arborist, a position that did not involve any significant noise exposure.  

During the September 2011 hearing, the Veteran testified that he was exposed to a significant amount of acoustic trauma during service.   He reported being awarded the Purple Heart after a shell fragment blew him into the air and knocked him unconscious.  On another occasion his unit was ambushed by almost an entire division and he was exposed to fire from rifles, machine guns, grenades and other ordinance. 

As the evidence submitted after March 1972 has not been considered, it is new. This evidence clearly shows that the Veteran was exposed to significant acoustic trauma during service and that he now has a bilateral hearing loss.  In short, the evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.  That is, it shows both an in-service injury and evidence of a current bilateral hearing loss disability.  Thus, the claim is reopened. 

   

B.  Claim for increase for PTSD

In November 1992 VA granted entitlement to service connection for PTSD and assigned a noncompensable evaluation effective January 1992.  In August 1995, the RO increased the evaluation for PTSD to 30 percent, effective March 1995.  In January 2009, the Veteran filed the instant claim for increase.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

In his January 2009 claim for increase, the Veteran indicated that his PTSD symptoms had become much worse.  He reported that he had lost his home, his family and his job.  He reported that he was currently homeless, living out of his truck.  

At a March 2009 VA psychological evaluation, the Veteran reported experiencing increased levels of frustration and agitation over the years, and having no patience for anyone anymore.  He reported a decreased ability to concentrate and attend to stimuli, and stated that his memory was going.  He reported having increased nightmares in recent months, noting that they had gotten worse since his business had slowed.  He also reported increased social alienation and loneliness over the prior 3 to 5 years.  He stated that it had become harder and harder to connect with others, and because of this he tended to withdraw from friends and family.  

The Veteran stated that recurrent nightmares prevented him from feeling rested in the morning, and that he spent many evenings listening to music in his car while parked in a driveway in order to avoid going to sleep and not experience nightmares.  He described hypervigilance, indicating that he had to sit with his back to the wall in public places.  He stated that he was always on edge and ready to defend himself.  He reported a past history of working 12 to 14 hours a day as a means to avoid social interactions with friends and family.  He reported avoiding crowds at all costs and preferring to be alone.  

He also reported a fairly consistent history of experiencing intrusive thoughts.  He noted that several times a day, he would hear a sound that would bring him back to Vietnam.  He stated that he would often recall the voices of friends that were killed in action.  The examiner noted that the symptoms the Veteran discussed were consistent with previously documented symptomatology in regard to severity, frequency and duration.  

The Veteran reported that he had not received treatment since 2002.  He had stopped attending PTSD groups because he did not get along with other Veterans in the groups.  He was not currently prescribed any PTSD medications.  There had been no psychiatric hospitalizations since the last examination.  

He reported currently working only four hours per day because of chronic pain.  He noted that his increased irritability and decreased patience made it difficult for him to interact with customers which in turn adversely affected his business.  There was no specific lost time due to psychiatric symptoms.  In regard to social functioning, the Veteran reported limited social interaction with others.  He stated that he had withdrawn from social activities over the years.  He noted that he had been an active member in a Veterans Service Organization and a local gun club but had recently failed to renew his memberships in either organization because he lost the desire to be involved with these activities.  

He also reported limited social interactions with his mother, with whom he lived, and his two sisters, who were the caretakers for his mother.  The Veteran stated that he had four adult daughters but only maintained a relationship with one of them.  He stated that the relationship was strained but he was grateful for it.  He divorced his wife eight years prior and denied any significant romantic relationships since that time.  He did have a short-term relationship with a woman that ended following an incident where he tried to harm her in his sleep due to a nightmare.  He stated that this scared her and he couldn't explain to her why it happened.

He described his recent mood as agitated and frustrated.   Due to his frequent nightmares and avoidance of sleep, he reported that he typically got 4 to 5 hours sleep per night and felt tired and fatigued most days.  He noted that he had little patience for others likely due to the tiredness.  The Veteran reported symptoms of anxiety, noting that he experienced panic attacks approximately 2 to 3 times per month.  He stated that he was able to cope with them fairly well because he had been experiencing them for quite some time.  He also discussed heightened physiological arousal, noting he was always on edge and ready to react in most situations.  He reported a recent decrease in his ability to concentrate on certain tasks, such as reading or following a television show.  He noted symptoms of numbing, stating that he often tried to shut down his emotions so that he did not have to feel anything.  He reported that he adequately maintained all of his activities of daily living without difficulty and independently.  

Mental status examination showed that he arrived on time and was appropriately dressed and groomed.  He was alert and oriented in all spheres.  He sustained attention and concentration for the duration of the session.  He did avoid eye contact with the examiner.  His thought processes were logical and his thought content was rational and focused.  His speech productivity was impoverished with normal rate and volume.  His mood was depressed and his affect was constricted.  Insight and judgment were fair.  There was no impairment in thought processes or communication.  He denied a history of suicidal ideation, attempts or plans.  There was no evidence for current lethality.  He did endorse frequent feelings of anxiety and experiencing recent panic attacks.  He did not endorse nor exhibit reckless or dangerous behavior.  He did report a history of aggression toward others, and his medical record indicated a history of poor impulse control.  He denied any obsessive or compulsive tendencies.  There was no evidence of thought disorder, delusions or hallucinations.  He reported an increase in problems with attention, memory and concentration.  He also noted a recent decrease in appetite, reporting that he ate one meal a day with occasional snacks.   

The examiner diagnosed posttraumatic stress disorder, and assigned a global assessment of functioning score of 60.  The examiner commented that although the Veteran continued to experience moderate symptoms of PTSD, he remained employable.  The examiner opined that the appellant's recent decrease in work productivity was due to physical symptoms and chronic pain, and not psychiatric symptoms.  He was competent to manage his funds and had a good understanding of his finances.  It was expected that his symptoms might improve if he received therapy and psychiatric medication.

The evidence of record prior to March 13, 2009 shows that the Veteran exhibited a depressed mood and constricted affect.  He also experienced significant anxiety with panic attacks occurring approximately two to three times per month.  Additionally, he reported other classic symptoms of PTSD, including nightmares, intrusive thoughts, hypervigilance avoidance and emotional numbing.  He indicated that he was only sleeping about four to five hours per night due to nightmares and sleep avoidance.  He also reported increased frustration and agitation, a lack of patience, problems with concentration and memory, and a tendency to withdraw from friends and family.    

The Veteran's symptomatology prior to March 13, 2009 is most consistent with the assignment of a 50 percent rating for occupational and social impairment with reduced reliability and productivity.  He clearly exhibited disturbances of motivation and mood, a constricted affect and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the appellant was credible in reporting some level of difficulty with memory and concentration.  Also the VA examiner assessed his judgment as only fair, suggesting some level of impairment in this area.  

In considering whether an evaluation greater than 50 percent is warranted, the symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes that not all, or even some, of the symptoms cited in Diagnostic Code 9411 are required to support a particular evaluation.  Id.   

Considering such symptoms, the Veteran likely had difficulty adapting to stressful circumstances.  Significantly, however, he did not exhibit the other symtomatology compatible with assignment of the higher rating.  Although he exhibited impoverished speech, his speech was not illogical, obscure or irrelevant.  Although he was noted to have a history of poor impulse control and aggressiveness, during the term at issue, there was no evidence of impairment to the level of unprovoked irritability with periods of violence during the rating period.  He did not demonstrate a total inability to establish and maintain effective relationships as he was able to maintain a relationship with his mother and one daughter and to continue working approximately four hours per day.  He also did not exhibit suicidal ideation, obsessional rituals which interfere with routine activities, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation or neglect of personal appearance and hygiene.  

The Board has also considered the assigned Global Assessment of Functioning score, which reflects moderate symptomatology.  The Global Assessment of Functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational or school functioning, (e.g., few friends, conflicts with peers or co-workers.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4TH ed. 1994).  As noted above, during the March 2009 VA psychological evaluation, a global assessment of functioning score of 60 was assigned, which is on the very high end of this range.

Overall, the Veteran clearly exhibited deficiencies in mood and family relations, but did not exhibit deficiencies in other areas, such as working, thinking and judgment.  Once again, he continued to work approximately four hours per day, and during the March 2009 VA examination, his thought content was judged to be rational, logical and focused, and his judgment was found to be fair.  Thus, he did not show the nearly totally disabling deficiencies in most areas necessary for assignment of a higher, 70 percent rating.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed.Cir. 2009). 

In light of the evidence discussed above, the rating criteria for service-connected PTSD reasonably describe the Veteran's disability level resulting from PTSD symptoms, including depressed mood, constricted affect, significant anxiety with panic attacks, nightmares, intrusive thoughts, hypervigilance avoidance, social isolation, emotional numbing, sleep disturbance, increased frustration and agitation, lack of patience, problems with concentration and memory, and a tendency to withdraw from friends and family.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and a referral for extraschedular evaluation is not in order.  Id.  Accordingly, prior to March 13, 2009, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  



ORDER

For the period prior to March 13, 2009, entitlement to a 50 percent evaluation for PTSD is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran last underwent a VA examination to determine the nature and severity of his PTSD in March 2009.  During the September 2011 Board hearing, the appellant testified that his posttraumatic stress disorder had increased in severity since this examination.  In particular, he reported that he had stopped getting treatment because his symptoms had gotten worse and he was isolating himself.  He also reported that having more severe symptoms after a friend with whom he served on active duty had passed away.  Given that this credible testimony suggests increased symptoms, the Board finds that a current VA examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991).

Concerning the claims for bilateral hearing loss and tinnitus, the evidence shows that the Veteran has current bilateral hearing loss and tinnitus.  He certainly experienced significant acoustic trauma during service.  Thus, the Board finds that a current audiological evaluation to determine the likely etiology of these conditions is also necessary.  

Prior to arranging for the VA examinations, the AMC/RO should obtain all VA records of treatment or evaluation for psychiatric disability, hearing loss and tinnitus since March 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all VA records of treatment or evaluation for PTSD, hearing loss and tinnitus since March 2009.  If the AMC/RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate them would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his PTSD.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.   The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must also specify the range of dates of the records reviewed on Virtual VA.  Any indicated tests should be performed.

In accordance with the latest worksheet for rating posttraumatic stress disorder, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  To the extent possible, symptoms caused by PTSD must be differentiated from symptoms caused by any other unrelated diagnosed psychiatric disorder.  If the symptoms cannot be differentiated, that fact must be reported and the rationale for that conclusion explained.  A complete rationale for any opinion expressed must be provided. 

3.  The AMC/RO should schedule the Veteran for a VA audiometric examination to determine the nature and etiology of any current bilateral hearing loss and tinnitus. The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.   The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  he examiner must also specify the range of dates of the records reviewed on Virtual VA.  Any indicated tests should be performed.

If the Veteran is diagnosed with either tinnitus or a hearing loss disability for VA purposes, the examiner is to opine whether it is at least as likely as not that tinnitus and/or a hearing loss is related to active military service or to events therein, to include reported noise exposure.  The Veteran is a combat veteran and his reports of in-service acoustic trauma are accepted as true.  The examiner must provide a complete rationale for all opinions provided. 

4.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

6.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


